El Juez Peesidente Señoe Del Toeo,
emitió la opinión del tribunal.
 Albert E. Lee como Síndico de la United Porto Rican Sugar Co. nombrado por la Corte de Distrito de los Estados Unidos para el Distrito de Puerto Rico, presentó en la Corte de Distrito de Humacao una demanda de interpleader contra The National City Bank of New York y Rosario y Matilde Garzot y sus esposos Angel y Faustino Fernández.
Alegó en ella que como tal Síndico celebró con los demandados Garzot y Fernández en febrero 24,1934, cierto contrato de molienda de cañas y que estando en vigor ese contrato recibió una carta del National City Bank of New York comunicándole que tenía constituido a su favor un gravamen sobre las cañas de G-arzot y Fernández y de acuerdo con el mismolo requería para que le entregara su producto, recibiendotambién otra carta del abogado de las Garzot y los Fernán-*667dez oponiéndose a esa entrega; que bajo tales circunstancias pidió instrucciones a la Corte Federal que lo nombrara y dicha corte después de haber oído a las partes interesadas le “instruyó, autorizó y ordenó” la presentación de la de-manda; que no tiene interés en la controversia y lo que desea es relevarse de responsabilidad. Terminó suplicando que la corte obligara a los demandados a litigar entre sí, que le autorizara a comprar los azúcares producto de la molienda y a depositar su importe en la secretaría de la corte, impi-diendo a los demandados entablar reclamación alguna en su contra e imponiéndoles las costas.
Los demandados Rosario y Matilde G-arzot y Angel y Faustino Fernández pidieron a la corte que negara la tra-mitación de la demanda con imposición de las costas al de-mandante entre otros motivos porque de la propia demanda aparecía que existía ya una acción pendiente entre los de-mandados sobre el- mismo asunto, como así era en verdad. La corte oyó a las partes y resolvió el caso en contra del demandante, imponiéndole las costas.
Apeló el Síndico y los apelados Garzot y Fernández pidieron la desestimación del recurso, recayendo la siguiente resolución:
“Vista la moción sobre desestimación que antecede, apareciendo que el Síndico demandante y ahora apelante, al radicar su demanda de interpleader actuó de acuerdo con instrucciones recibidas del Juez de la Corte Federal, instrucciones dadas por dicho juez después de oídas todas las partes interesadas, y por tanto que la presente ape-lación, por lo menos en cuanto atañe al pronunciamiento de la sen-tencia apelada que condenó a dicho demandante en costas, no es tan claramente frívola que debamos anticipar el resultado de una vista del caso en su fondo, no ha lugar a la desestimación solicitada.”
Continuó el recurso tramitándose hasta verse en sus mé-ritos en enero 16 último.
No seguiremos a las partes en sus amplios alegatos. Bastará decir que del cuidadoso estudio que del caso hemos-hecho, llegamos a la conclusión de que es improcedente por *668innecesaria la demanda. ¿A qué un nuevo pleito si las partes demandadas habían ya suscitado la misma cuestión ante la misma corte de distrito? Véanse los casos de Garzot v. Garzot, etc., y National City Bank, Int., 48 D.P.R. 79; Garzot v. Garzot, etc., y National City Bank, Int., 49 D.P.R. 350, y National City Bank v. Arjona, Juez, 49 D.P.R. 355.
Ahora bien, atendida la razón expuesta en nuestra reso-lución declarando no haber lugar a la desestimación del re-curso, creemos que debe revocarse el pronunciamiento sobre costas que contiene la sentencia recurrida. No fue temerario el demandante. Creyó que se protegía mejor, que actuaba más correctamente pidiendo a la corte correspondiente que dirimiera de modo directo el conflicto existente entre ambos reclamantes, presentó su caso a la corte que lo nombró y autorizado por ella fue que actuó. En tal virtud la sentencia recurrida deberá modificarse eliminando su pronunciamiento de costas y así modificada, confirmarse.
El Juez Asociado Señor Córdova Dávila no intervino.